Case 1:16-cv-10386-LTS Document 350-1 Filed 05/02/20 Page 1 of 3




                 EXHIBIT A
5/2/2020                                            Search | dimitry@joffe.law
                           Case 1:16-cv-10386-LTS Document      350-1 Filed    | ProtonMail
                                                                                     05/02/20 Page 2 of 3


  RE: Filing
  Received:  Friday, April 17, 2020 4:52 PM

  From: Quigley, Kevin C. kquigley@choate.com

  To: Saso, Paul A. PSaso@gibbonslaw.com, Dimitry Joffe dimitry@joffe.law

  CC: josh@joshmcguirelaw.com josh@joshmcguirelaw.com, Callaghan, Anthony
  ACallaghan@gibbonslaw.com, Bunis, Michael mbunis@choate.com, Edgarton, G. Mark.
  gedgarton@choate.com


  Dimitry,




  We’ve conferred with our client, who would prefer to preserve the conﬁden ality of the exhibits you a ached. Defendants do not object to your mo on to seal.



  Thanks,




  Kevin




  From: Saso, Paul A. <PSaso@gibbonslaw.com>
  Sent: Friday, April 17, 2020 1:29 PM
  To: Dimitry Joﬀe <dimitry@joﬀe.law>
  Cc: josh@joshmcguirelaw.com; Callaghan, Anthony <ACallaghan@gibbonslaw.com>; Quigley, Kevin C. <kquigley@choate.com>; Bunis, Michael <mbunis@choate.com>; Edgarton, G.
  Mark. <gedgarton@choate.com>
  Subject: RE: Filing




  **External Email**




  Dimitry,




  Defendants are considering your request. Expect that our colleagues at Choate will return to you on this, as they are taking the lead on the mo on for summary judgment.




  Regards,


  Paul




  ________________________________


  Paul A. Saso, Esq. / Director


https://mail.protonmail.com/search/ttPFTI18j4_yCiOdyRoVHaCAvTagmxhm7GqBe2LtCKsyBSM1wN95PkHGRFQQPWjBpcxu2adCqPEinFwjX3whZQ…                                                   1/2
5/2/2020                                              Search | dimitry@joffe.law
                             Case 1:16-cv-10386-LTS Document      350-1 Filed    | ProtonMail
                                                                                       05/02/20 Page 3 of 3
  Gibbons P.C., One Pennsylvania Plaza, 37th Floor, New York, New York 10119
  Tel: 212-613-2171 / Fax: 212-554-9686 / psaso@gibbonslaw.com




  From: Dimitry Joﬀe <dimitry@joﬀe.law>
  Sent: Thursday, April 16, 2020 11:46 PM
  To: Saso, Paul A. <PSaso@gibbonslaw.com>
  Cc: josh@joshmcguirelaw.com; Callaghan, Anthony <ACallaghan@gibbonslaw.com>; kquigley@choate.com; mbunis@choate.com; gedgarton@choate.com
  Subject: Filing




  Paul -- apologies for missing the 6 pm deadline today, I am in the process of filing Daubert brief, and I want to ask
  for your consent to the sealing motion for a few exhibits unless you'll agree to waive confidentiality on those
  exhibits and save everybody some trouble.. I attach those currently sealed exhibits, see if they are worth it..I'll have
  to serve the SOF tomorrow though, hope it would not inconvenience you too much..



  This email is secured.




  Disclaimer
  The contents of this message, together with any attachments, may contain information that is legally privileged, confidential and exempt from disclosure. If you are not the intended
  recipient, you are hereby notified that any dissemination, distribution, printing, or copying of this message, or any attachment, is strictly prohibited. If you have received this message in
  error, please notify me immediately by reply e-mail or call Gibbons P.C. at 973-596-4500 and delete this message, along with any attachments, from your computer.



  Choate Hall & Stewart LLP Confidentiality Notice:

  This message is transmitted to you by or on behalf of the law firm of Choate, Hall & Stewart LLP. It is intended
  exclusively for the individual or entity to which it is addressed. The substance of this message, along with any
  attachments, may contain information that is proprietary, confidential and/or legally privileged or otherwise legally
  exempt from disclosure. If you are not the designated recipient of this message, you are not authorized to read,
  print, retain, copy or disseminate this message or any part of it. If you have received this message in error, please
  destroy and/or delete all copies of it and notify the sender of the error by return e-mail or by calling 1-617-248-5000.
  If you are a resident of California, please see Choate’s Notice to California Consumers Concerning Privacy Rights,
  which is posted at https://www.choate.com/terms-of-use.html#privacy-statement.

  For more information about Choate, Hall & Stewart LLP, please visit us at choate.com


            image001.jpg
           6.34 KB




https://mail.protonmail.com/search/ttPFTI18j4_yCiOdyRoVHaCAvTagmxhm7GqBe2LtCKsyBSM1wN95PkHGRFQQPWjBpcxu2adCqPEinFwjX3whZQ…                                                                         2/2
